
	

116 S2232 IS: Campaign Finance Transparency Act
U.S. Senate
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2232
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2019
			Ms. Klobuchar introduced the following bill; which was read twice and referred to the Committee on Rules and Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to reduce the number of members of the Federal
			 Election Commission from 6 to 5, to revise the method of selection and
			 terms of service of members of the Commission, to distribute the powers of
			 the Commission between the Chair and the remaining members, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Campaign Finance Transparency Act.
		
			2.
			Membership of Federal Election Commission
			
				(a)
				Reduction in Number of Members; Removal of Secretary of Senate
				and Clerk of House as Ex Officio Members
				
					(1)
					In general; quorum
 Section 306(a)(1) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30106(a)(1)) is amended—
 (A)by striking There is established and inserting (A) There is established; and (B)by striking the second and third sentences and inserting the following:
						
 (B)The Commission is composed of 5 members appointed by the President by and with the advice and consent of the Senate, of whom—
 (i)no more than 2 may be affiliated with the same political party; and
 (ii)at least 1 shall not be affiliated with— (I)the political party with which the most members of the House of Representatives are affiliated; or
 (II)the political party with which the second most member of the House of Representatives are affiliated.
									A  member shall by
					treated as affiliated with a political party if the member
					was affiliated, including as a registered voter, employee,
					consultant, donor, officer, or attorney, with such
			 political
					party or any of its candidates or elected public officials
					at any time during the 5-year period ending on the date on
					which such individual is nominated to be a member of the
 Commission.(C)Four members shall constitute a quorum. .  (2) Conforming amendments relating to reduction in number of members (A) The second sentence of section 306(c) of such Act (52 U.S.C. 30106(c)) is amended by striking affirmative vote of 4 members of the Commission and inserting affirmative vote of a majority of the members of the Commission who are serving at the time.
					
						(B)
 Such Act is further amended by striking affirmative vote of 4 of its members and inserting affirmative vote of a majority of the members of the Commission who are serving at the time each place it appears in the following sections:
						
							(i)
 Section 309(a)(2) (52 U.S.C. 30109(a)(2)).  (ii) Section 309(a)(4)(A)(i) (52 U.S.C. 30109(a)(4)(A)(i)).
						
							(iii)
 Section 309(a)(5)(C) (52 U.S.C. 30109(a)(5)(C)).
						
							(iv)
 Section 309(a)(6)(A) (52 U.S.C. 30109(a)(6)(A)).
						
							(v)
 Section 311(b) (52 U.S.C. 30111(b)).  (3) Conforming amendment relating to removal of ex officio members Section 306(a) of such Act (52 U.S.C. 30106(a)) is amended by striking (other than the Secretary of the Senate and the Clerk of the House of Representatives) each place it appears in paragraphs (4) and (5).
				
				(b)
				Terms of Service
 Section 306(a)(2) of such Act (52 U.S.C. 30106(a)(2)) is amended to read as follows:
				
					
						(2)
						Terms of service
						
							(A)
							In general
 Each member of the Commission shall serve for a single term of 6 years.
						
							(B)
							Special rule for initial appointments
 Of the members first appointed to serve terms that begin in January 2022, the President shall designate 2 to serve for 3-year terms. The members selected under this subparagraph shall not be affiliated with the same political party.
						
							(C)
							No reappointment permitted
 An individual who served a term as a member of the Commission may not serve for an additional term, except that—
							
								(i)
 an individual who served a 3-year term under subparagraph (B) may also be appointed to serve a 6-year term under subparagraph (A); and
							
								(ii)
 for purposes of this subparagraph, an individual who is appointed to fill a vacancy under subparagraph (D) shall not be considered to have served a term if the portion of the unexpired term the individual fills is less than 50 percent of the period of the term.
							
							(D)
							Vacancies
 Any vacancy occurring in the membership of the Commission shall be filled in the same manner as in the case of the original appointment. Except as provided in subparagraph (C), an individual appointed to fill a vacancy occurring other than by the expiration of a term of office shall be appointed only for the unexpired term of the member he or she succeeds.
						
							(E)
							Limitation on service after expiration of
					    term
 A member of the Commission may continue to serve on the Commission after the expiration of the member’s term for an additional period, but only until the earlier of—
							
								(i)
 the date on which the member’s successor has taken office as a member of the Commission; or
							
								(ii)
 the expiration of the 1-year period that begins on the last day of the member’s term.
							.
			
				(c)
				Qualifications
 Section 306(a)(3) of such Act (52 U.S.C. 30106(a)(3)) is amended to read as follows:
				
					
						(3)
						Qualifications
						
							(A)
							In general
 The President may select an individual for service as a member of the Commission if the individual has experience in election law and has a demonstrated record of integrity, impartiality, and good judgment.
						
							(B)
							Assistance of Blue Ribbon Advisory Panel
							
								(i)
								In general
 Prior to the regularly scheduled expiration of the term of a member of the Commission and upon the occurrence of a vacancy in the membership of the Commission prior to the expiration of a term, the President shall convene a Blue Ribbon Advisory Panel consisting of an odd number of individuals selected by the President.
 (ii)CompositionThe Blue Ribbon Advisory Panel shall include individuals representing each major political party and individuals who are independent of a political party and individuals with experience in election law, except that the President may not select any individual to serve on the panel who holds any public office at the time of selection. The President shall make reasonable efforts to encourage racial, ethnic, and gender diversity on the panel.
							
								(iii)
								Recommendations
 With respect to each member of the Commission whose term is expiring or each vacancy in the membership of the Commission (as the case may be), the Blue Ribbon Advisory Panel shall recommend to the President at least one but not more than 3 individuals for nomination for appointment as a member of the Commission.
							
								(iv)
								Publication
 At the time the President submits to the Senate the nominations for individuals to be appointed as members of the Commission, the President shall publish the Blue Ribbon Advisory Panel’s recommendations for such nominations.
							
								(v)
								Exemption from Federal Advisory Committee
						Act
 The Federal Advisory Committee Act (5 U.S.C. App.) does not apply to a Blue Ribbon Advisory Panel convened under this subparagraph.
							
							(C)
							Prohibiting engagement with other business or
					    employment during service
 A member of the Commission shall not engage in any other business, vocation, or employment. Any individual who is engaging in any other business, vocation, or employment at the time of his or her appointment to the Commission shall terminate or liquidate such activity no later than 90 days after such appointment.
						.
			
			3.
			Assignment of powers to Chair of Federal Election
			    Commission
			
				(a)
				Appointment of Chair by President
				
					(1)
					In general
 Section 306(a)(5) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30106(a)(5)) is amended to read as follows:
					
						
							(5)
							Chair
							
								(A)
								Initial appointment
 Of the members first appointed to serve terms that begin in January 2022, one such member (as designated by the President at the time the President submits nominations to the Senate) shall serve as Chair of the Commission.
							
								(B)
								Subsequent appointments
 Any individual who is appointed to succeed the member who serves as Chair of the Commission for the term beginning in January 2022 (as well as any individual who is appointed to fill a vacancy if such member does not serve a full term as Chair) shall serve as Chair of the Commission.
							
								(C)
								Vice Chair
 The Commission shall select, by majority vote of its members, one of its members to serve as Vice Chair, who shall act as Chair in the absence or disability of the Chair or in the event of a vacancy in the position of Chair.
							.
				
					(2)
					Conforming amendment
 Section 309(a)(2) of such Act (52 U.S.C. 30109(a)(2)) is amended by striking through its chairman or vice chairman and inserting through the Chair.
				
				(b)
				Powers
				
					(1)
					Assignment of certain powers to Chair
 Section 307(a) of such Act (52 U.S.C. 30107(a)) is amended to read as follows:
					
						
							(a)
							Distribution of Powers Between Chair and
					    Commission
							
								(1)
								Powers assigned to Chair
								
									(A)
									Administrative powers
 The Chair of the Commission shall be the chief administrative officer of the Commission and shall have the authority to administer the Commission and its staff, and (in consultation with the other members of the Commission) shall have the power—
									
										(i)
 to appoint and remove the staff director of the Commission;
									
										(ii)
 to request the assistance (including personnel and facilities) of other agencies and departments of the United States, whose heads may make such assistance available to the Commission with or without reimbursement; and
									
										(iii)
 to prepare and establish the budget of the Commission and to make budget requests to the President, the Director of the Office of Management and Budget, and Congress.
									
									(B)
									Other powers
 The Chair of the Commission shall have the power—
 (i)to appoint and remove the general counsel of the Commission; (ii)to appoint and remove the director of enforcement of the Commission with the concurrence of at least 2 other members of the Commission who are not affiliated with the same political party as the Chair;
									
										(iii)
 to require by special or general orders, any person to submit, under oath, such written reports and answers to questions as the Chair may prescribe;
									
										(iv)
 to administer oaths or affirmations;  (v) to require by subpoena, signed by the Chair, the attendance and testimony of witnesses and the production of all documentary evidence relating to the execution of its duties;
									
										(vi)
 in any proceeding or investigation, to order testimony to be taken by deposition before any person who is designated by the Chair, and shall have the power to administer oaths and, in such instances, to compel testimony and the production of evidence in the same manner as authorized under clause (iv); and
									
										(vii)
 to pay witnesses the same fees and mileage as are paid in like circumstances in the courts of the United States.
									
								(2)
								Powers assigned to Commission
 The Commission shall have the power—  (A) to initiate (through civil actions for injunctive, declaratory, or other appropriate relief) any civil action in the name of the Commission to enforce the provisions of this Act and chapter 95 and chapter 96 of the Internal Revenue Code of 1986, through its director of enforcement;
 (B)to defend (in the case of any civil action brought under section 309(a)(8) of this Act) or appeal (including a proceeding before the Supreme Court on certiorari) any civil action in the name of the Commission to enforce the provisions of this Act and chapter 95 and chapter 96 of the Internal Revenue Code of 1986, through its general counsel;
								
									(C)
 to render advisory opinions under section 308 of this Act;
								
									(D)
 to develop such prescribed forms and to make, amend, and repeal such rules, pursuant to the provisions of chapter 5 of title 5, United States Code, as are necessary to carry out the provisions of this Act and chapter 95 and chapter 96 of the Internal Revenue Code of 1986;
								
									(E)
 to oversee investigations conducted by the director of enforcement; (F)to conduct hearings expeditiously, to encourage voluntary compliance, and to report apparent violations to the appropriate law enforcement authorities; and
								
									(G)
 to transmit to the President and Congress not later than June 1 of each year a report which states in detail the activities of the Commission in carrying out its duties under this Act, and which includes any recommendations for any legislative or other action the Commission considers appropriate.
								
								(3)
								Permitting Commission to exercise other powers
						of Chair
 With respect to any investigation, action, or proceeding, the Commission, by an affirmative vote of a majority of the members who are serving at the time, may exercise any of the powers of the Chair described in paragraph (1)(B).
							.
				
					(2)
					Conforming amendments relating to personnel
				    authority
 Section 306(f) of such Act (52 U.S.C. 30106(f)) is amended—
					
						(A)
 by striking the Commission in the first sentence of paragraph (1) and inserting the Chair of the Commission in consultation with the other members;  (B) in paragraph (2), by striking With the approval of the Commission and inserting With the approval of the Chair of the Commission; and
					
						(C)
 by striking paragraph (3).  (3) Conforming amendment relating to budget submission Section 307(d)(1) of such Act (52 U.S.C. 30107(d)(1)) is amended by striking the Commission submits any budget and inserting the Chair (or, pursuant to subsection (a)(3), the Commission) submits any budget.
				
					(4)
					Other conforming amendments
 Section 306(c) of such Act (52 U.S.C. 30106(c)) is amended by striking All decisions and inserting Subject to section 307(a), all decisions.
 (5)Technical amendmentThe heading of section 307 of such Act (52 U.S.C. 30107) is amended by striking the commission and inserting the chair and the commission.
				
			4.
			Revision to enforcement process
 (a)Establishment of Director of EnforcementParagraph (1) of section 306(f) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30109(f)(1)) is amended to read as follows:
				
 (1)The Commission shall have the following: (A)A staff director who—
 (i)shall be appointed by the Chair of the Commission in consultation with the other members; and (ii)except as provided in subparagraph (C), may, with the approval of the Chair of the Commission, appoint and fix the pay of such additional personnel as he or she considers desirable without regard to the provisions of title 5, United States Code, governing appointments in the competitive service.
 (B)A general counsel who shall be appointed by the Chair of the Commission in consultation with the other members.
 (C)A director of enforcement who— (i)shall be nominated by the Chair and approved by a majority vote of the members of the Commission who are serving at the time, including an affirmative vote by at least 2 members who are not affiliated with the same political party as the Chair;
 (ii)shall serve for a term of 4 years, subject to renewal; and (iii)may, with the approval of the Chair of the Commission, appoint and fix the pay of such additional personnel to assist with the duties of the director as he or she considers desirable without regard to the provisions of title 5, United States Code, governing appointments in the competitive service..
			
				(b)
				Standard for initiating investigations and determining whether
				violations have occurred
				
					(1)
					Revision of standards
 Section 309(a) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30109(a)) is amended by striking paragraphs (2) and (3) and inserting the following:
					
						
							(2)
							(A)
 The director of enforcement, upon receiving a complaint filed with the Commission under paragraph (1) or upon the basis of information ascertained by the Commission in the normal course of carrying out its supervisory responsibilities, shall make a determination as to whether or not there is reason to believe that a person has committed, or is about to commit, a violation of this Act or chapter 95 or chapter 96 of the Internal Revenue Code of 1986, and as to whether or not the Commission should either initiate an investigation of the matter or that the complaint should be dismissed. The director of enforcement shall promptly provide notification to the Commission of such determination and the reasons therefore, together with any written response submitted under paragraph (1) by the person alleged to have committed the violation. Upon the expiration of the 30-day period which begins on the date the director of enforcement provides such notification, the director’s determination shall take effect, unless during such 30-day period the Commission, by vote of a majority of the members of the Commission who are serving at the time, overrules the director’s determination. If the determination by the director of enforcement that the Commission should investigate the matter takes effect, or if the determination by the director of enforcement that the complaint should be dismissed is overruled as provided under the previous sentence, the director of enforcement shall initiate an investigation of the matter on behalf of the Commission.
							
								(B)
 If the Commission initiates an investigation pursuant to subparagraph (A), the Commission, through the Chair, shall notify the subject of the investigation of the alleged violation. Such notification shall set forth the factual basis for such alleged violation. The Commission shall make an investigation of such alleged violation, which may include a field investigation or audit, in accordance with the provisions of this section. The director of enforcement shall provide notification to the Commission of any intent to issue a subpoena or conduct any other form of discovery pursuant to the investigation. Upon the expiration of the 15-day period which begins on the date the director of enforcement provides such notification, the director of enforcement may issue the subpoena or conduct the discovery, unless during such 15-day period the Commission, by vote of a majority of the members of the Commission who are serving at the time, prohibits the director of enforcement from issuing the subpoena or conducting the discovery.
							
							(3)
							(A)
 Upon completion of an investigation under paragraph (2), the director of enforcement shall promptly submit to the Commission the director's recommendation that the Commission find either that there is probable cause or that there is not probable cause to believe that a person has committed, or is about to commit, a violation of this Act or chapter 95 or chapter 96 of the Internal Revenue Code of 1986, and shall include with the recommendation a brief stating the position of the director of enforcement on the legal and factual issues of the case.
							
								(B)
 At the time the director of enforcement submits to the Commission the recommendation under subparagraph (A), the director of enforcement shall simultaneously notify the respondent of such recommendation and the reasons therefore, shall provide the respondent with an opportunity to submit a brief within 30 days stating the position of the respondent on the legal and factual issues of the case and replying to the brief of the director of enforcement. The director of enforcement and shall promptly submit such brief to the Commission upon receipt.
							
								(C)
 Not later than 30 days after the director of enforcement submits the recommendation to the Commission under subparagraph (A) (or, if the respondent submits a brief under subparagraph (B), not later than 30 days after the director of enforcement submits the respondent’s brief to the Commission under such subparagraph), the Commission shall approve or disapprove the recommendation by vote of a majority of the members of the Commission who are serving at the time. In the case of a tie vote, the Commission shall be considered to have adopted the recommendation.
							.
				
					(2)
					Conforming amendment relating to Initial response to filing
				    of complaint
 Section 309(a)(1) of such Act (52 U.S.C. 30109(a)(1)) is amended—
					
						(A)
 in the third sentence, by striking the Commission and inserting the director of enforcement; and
					
						(B)
 by amending the fourth sentence to read as follows: Not later than 15 days after receiving notice from the director of enforcement under the previous sentence, the person may provide the director of enforcement with a written response that no action should be taken against such person on the basis of the complaint..
					
				(c)
				Revision of standard for review of dismissal of
				complaints
				
					(1)
					In general
 Section 309(a)(8) of such Act (52 U.S.C. 30109(a)(8)) is amended to read as follows:
					
						
							(8)
							(A)
								(i)
 Any party aggrieved by an action of the Commission (including a determination of the director of enforcement which is not overruled by the Commission) dismissing a complaint filed by such party after finding either no reason to believe a violation has occurred or no probable cause a violation has occurred may file a petition with the United States District Court for the District of Columbia. Any petition under this subparagraph shall be filed within 60 days after the date on which the party received notice of the dismissal of the complaint.
								
									(ii)
 In any proceeding under this subparagraph, the court shall determine by de novo review whether the dismissal of the complaint is contrary to law. In any matter in which the penalty for the alleged violation is greater than $50,000, the court should disregard any claim or defense by the Commission of prosecutorial discretion as a basis for dismissing the complaint.
								
								(B)
								(i)
 Any party who has filed a complaint with the Commission and who is aggrieved by a failure of the Commission, within one year after the filing of the complaint, to either dismiss the complaint or to find reason to believe a violation has occurred or is about to occur, may file a petition with the United States District Court for the District of Columbia.
 (ii)The Commission may submit under seal an ex parte request for a temporary stay of any proceeding initiated under clause (i), and the court may grant such request if it determines that the investigation of the complaint by the Commission is being held in abeyance on a reasonable basis.
								
									(iii)
 In any proceeding under this subparagraph, except in the case of a stay granted under clause (ii), the court shall treat the failure to act on the complaint as a dismissal of the complaint, and shall determine by de novo review whether the agency’s failure to act on the complaint is contrary to law.
								
								(C)
 In any proceeding under this paragraph the court may declare that the dismissal of the complaint or the failure to act is contrary to law, and may direct the Commission to conform with such declaration within 30 days, failing which the complainant may bring, in the name of such complainant, a civil action to remedy the violation involved in the original complaint.
							.
				
					(2)
					Effective date
 The amendments made by paragraph (1) shall apply—  (A) in the case of complaints which are dismissed by the Federal Election Commission, with respect to complaints which are dismissed on or after the date of the enactment of this Act; and
 (B)in the case of complaints upon which the Federal Election Commission failed to act, with respect to complaints which were filed on or after the date of the enactment of this Act.
 5.Restoring the Commission's random audit authoritySection 311(b) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30111(a)) is amended to read as follows:
			
				(b)Audits
 (1)In generalThe Commission shall conduct audits and field investigations of not less than 10 percent of political committees required to file a report under section 304 of this Act. Such audits and field investigations shall be conducted proportionally among—
 (A)authorized committees of candidates; (B)political committees established and maintained by political parties;
 (C)political committees not described in subparagraph (A) or (B) that accepts donations or contributions that do not comply with the limitations, prohibitions, and reporting requirements of this Act; and
 (D)political committees not described in subparagraph (A), (B), or (C). (2)PriorityAll audits and field investigations concerning the verification for, and receipt and use of, any payments received by a candidate or committee under chapter 95 or chapter 96 of the Internal Revenue Code of 1986 shall be given priority.
 (3)Determination of violationsThe Commission shall establish materiality thresholds with respect to the enforcement of a violation of any provision of this Act which is discovered during an audit conducted under this subsection..
		
			6.
			Permanent extension of administrative penalty authority
			
				(a)
				Extension of authority
 Section 309(a)(4)(C)(v) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30109(a)(4)(C)(v)) is amended by striking , and that end on or before December 31, 2023.
 (b)Effective dateThe amendment made by subsection (a) shall take effect on December 31, 2019.
			7.Permitting appearance at hearings on requests for advisory opinions by persons opposing the
			 requests
 (a)In generalSection 308 of such Act (52 U.S.C. 30108) is amended by adding at the end the following new subsection:
				
 (e)To the extent that the Commission provides an opportunity for a person requesting an advisory opinion under this section (or counsel for such person) to appear before the Commission to present testimony in support of the request, and the person (or counsel) accepts such opportunity, the Commission shall provide a reasonable opportunity for an interested party who submitted written comments under subsection (d) in response to the request (or counsel for such interested party) to appear before the Commission to present testimony in response to the request..
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to requests for advisory opinions under section 308 of the Federal Election Campaign Act of 1971 which are made on or after the date of the enactment of this Act.
 8.Revising prohibitions on fraudulent misrepresentation of campaign authoritySection 322 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30124) is amended— (1)in subsection (a)—
 (A)by striking who is a candidate for Federal office or an employee or agent of such a candidate in the matter preceding paragraph (1); (B)by striking other candidate or political party or employee or agent thereof on a matter which is damaging to such other candidate or political party or employee or agent thereof and inserting candidate, political party, other real or fictitious political committee or organization, or employee or agent or any of the foregoing,; and
 (2)in subsection (b)(1), by striking candidate or political party or employee or agent thereof and inserting candidate, political party, other real or fictitious committee or organization, or employee or agent of any of the foregoing.
			9.Prohibiting fraudulent PAC practices
			(a)In general
 (1)ProhibitionSection 313 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30114) is amended by adding at the end the following new subsection:
					
						(d)Prohibited uses by other political committees
 (1)In generalA contribution or donation that is made to a political committee and is not described in subsection (a) shall not be converted to personal use (including any use described in subparagraphs (A) through (I) of subsection (b)(2)).
							(2)Self-Dealing
 (A)In generalFor purposes of paragraph (1), a contribution or donation shall be presumed to be converted to personal use if the contribution or donation is used to make a significant disbursement to a controlling person.
 (B)RebuttalThe presumption in subparagraph (A) may be rebutted only upon a showing that— (i)the significant disbursement to the controlling person is a bona fide payment for goods or services at no greater than fair market value;
 (ii)the significant disbursement was negotiated at arms’ length by and approved by an agent of the committee who—
 (I)was neither the controlling person nor in an employment relationship directly or indirectly subject to the direction or control of the controlling person;
 (II)relied upon appropriate data as to fair market value prior to approving the disbursement; and (III)documented the basis for the approval determination concurrently with making that determination; and
 (iii)at the time the significant disbursement was made, the aggregate total of itemized contributions to the committee during the election cycle exceeded the aggregate total of disbursements to controlling persons by the committee during the election cycle.
 (C)DefinitionsFor purposes of this paragraph: (i)Controlling personThe term controlling person means any person who has authority or ability to direct or control the committee’s disbursements, any family member or business partner of such person, and any corporation (whether for-profit or not-for-profit, but not including publicly traded corporations), limited liability company, partnership, trust, bank or financial account, or other entity owned or controlled in whole or in part by such person, family member, or business partner.
 (ii)Significant disbursementThe term significant disbursement means any disbursement to a person if— (I)such disbursement exceeds $1,000; or
 (II)such disbursement, when aggregated with all other disbursements by the committee to the person within the calendar year, exceeds $5,000..
 (2)Conforming amendmentThe heading for subsection (b) of section 313 of such Act (52 U.S.C. 30114) is amended by inserting by candidates and office holders after Prohibited uses. (b)ReportingSection 304(b)(6)(B) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104(b)(6)(B)) is amended by striking and at the end of clause (iv), by inserting and at the end of clause (v), and by adding at the end the following new clause:
				
 (vi)person who during the reporting period received a disbursement that constituted a significant disbursement to a controlling person within the meaning of section 313(b)(2), together with the date, amount, and purpose of the significant disbursement and a sworn statement demonstrating that the requirements of 313(b)(2)(B) were satisfied;.
 (c)Study on additional measuresNot later than 120 days after the enactment of this Act, the Chairman of the Federal Trade Commission and the Chairman of the Federal Election Commission shall jointly submit to Congress a report on measures that should be taken by Congress or the Federal Election Commission to limit fraudulent solicitations by political committees.
 (d)Effective DateThe amendments made by this section shall apply to disbursements made after the date of the enactment of this Act.
 10.Prohibition on aiding or abetting the making of contributions in the name of anotherSection 320 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30122) is amended— (1)by striking No person and inserting the following:
				
 (a)In generalNo person; and (2)by adding at the end the following:
				
 (b)Aiding or abettingNo person shall knowingly direct, help, or assist any person in making a contribution in the name of another..
 11.Rules relating to conversion of campaign fundsSection 313(b) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30114(b)) is amended— (1)in paragraph (1), by inserting and any other contribution or donation accepted by a political committee after subsection (a); and
 (2)in paragraph (2)— (A)by inserting , in the case of a contribution or donation described in subsection (a), after if;
 (B)by striking including and inserting  and, in the case of any other contribution or donation accepted by a political committee, the contribution or amount is used to fulfill any commitment, obligation, or expense of a person that would exist irrespective of such political committee's political activities. Conversion to personal use shall include;
 (C)by striking subparagraph (C) and inserting the following:  (C)an automobile expense that is not related to a campaign or the political activities of the committee;;
 (D)in subparagraph (E), by striking non-campaign-related trip and inserting trip not related to a campaign or the political activities of the committee; and (E)in subparagraph (H), by inserting or the political activities of the committee after election campaign.
				12.Increasing and indexing for inflation registration and reporting thresholds
 (a)Registration thresholdsSection 301(4) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101(4)) is amended— (1)in subparagraph (A), by striking $1,000 each place it appears and inserting $5,000;
 (2)in subparagraph (C)— (A)by striking receives contributions aggregating in excess of $5,000 during a calendar year, or;
 (B)by striking , or makes contributions in excess of $1,000 and inserting or makes contributions in excess of $5,000; and (C)by striking or makes expenditures aggregating in excess of $1,000 during a calendar year; and
 (3)by adding at the end the following new flush sentence:  In any calendar year after 2020, section 315(c)(1)(B) shall apply to each amount described in subparagraphs (A) and (C) of this paragraph in the same manner as such section applies to the limitations established under subsections (a)(1)(A), (a)(1)(B), (a)(3), and (h) of such section, except that for purposes of applying such section to the amounts described in subparagraphs (A) and (C) of this paragraph, the base period shall be 2020.. (b)Reporting thresholds (1)Modification of independent expenditure reporting threshold Section 304(c)(1) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104(c)(1)) is amended by striking $250 in paragraph (1) and inserting $1,000.
 (2)Inflation adjustmentSection 304 of such Act (52 U.S.C. 30104) is amended by adding at the end the following new subsection:
					
						(j)Inflation adjustments
 (1)In generalIn any odd-numbered calendar year after 2020— (A)each of the dollar amounts described in paragraph (2) shall be increased by the percent difference determined under section 315(c)(1)(A) (applied as if the base period was calendar year 2020);
 (B)each amount so increased shall remain in effect for the 2-year period beginning on the first day following the date of the last general election in the year preceding the year in which the amount is increased and ending on the date of the next general election; and
 (C)if any amount after adjustment under subparagraph (A) is not a multiple of $100, such amount shall be rounded to the nearest multiple of $100.
 (2)Dollar amounts describedThe dollar amounts described in this paragraph are the following: (A)Each of the $100,000 amounts in clauses (i) and (iii) of subsection (a)(3)(A).
 (B)The $1,000 amount in subsection (a)(6)(A). (C)Each of the $200 amounts in subparagraphs (A), (F), and (G) of subsection (b)(3).
 (D)The $200 amount in subsection (b)(5)(A). (E)Each of the $200 amounts in subparagraphs (A), (B)(iii), and (B)(v) of subsection (b)(6).
 (F)The $1,000 amount in subsection (c)(1). (G)The $200 amount in subsection (c)(2)(C).
 (H)The $5,000 amount in subsection (e)(2)(A). (I)The $200 amount in subsection (e)(3).
 (J)Each of the $10,000 amounts in paragraphs (1), (4)(A) and (4)(B) of subsection (f). (K)The $200 amount in subsection (f)(2)(C).
 (L)Each of the $1,000 amounts in subparagraphs (E) and (F) of subsection (f)(2)(C). (M)Each of the $1,000 amounts in subparagraphs (A) and (B) of subsection (g)(1).
 (N)Each of the $10,000 amounts in subparagraphs (A) and (B) of subsection (g)(2).. (c)Effective dateThe amendments made by this section shall apply to calendar years beginning after December 31, 2019.
 13.Permitting political committees to make disbursements by methods other than checkSection 302(h)(1) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30102(h)(1) is amended by striking the last sentence and inserting the following: No disbursements may be made (other than petty cash disbursements under paragraph (2)) by such committee except from such accounts..
 14.Electronic filing of electioneering communication reportsSection 304(a)(11)(A)(i) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104(a)(11)(A)(i)) is amended by striking or expenditures and inserting , expenditures, or disbursements for electioneering communications.
		
			15.
			Effective date; transition
			
				(a)
				In General
 Except as otherwise provided, the amendments made by this Act shall apply beginning January 1, 2022.
			
				(b)
				Transition
				
					(1)
					Termination of service of current members
 Notwithstanding any provision of the Federal Election Campaign Act of 1971, the term of any individual serving as a member of the Federal Election Commission as of December 31, 2021, shall expire on that date.
 (2)No effect on existing cases or proceedingsNothing in this Act or in any amendment made by this Act shall affect any of the powers exercised by the Federal Election Commission prior to December 31, 2021, including any investigation initiated by the Commission prior to such date or any proceeding (including any enforcement action) pending as of such date.
				
